Citation Nr: 1443036	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for complex sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied the Veteran's claim for service connection for complex sleep apnea syndrome.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the claims file. 

In July 2012, the Veteran submitted additional evidence in support of his claim.  This new evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. §20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2011; such records were considered in the December 2011 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, there are no documents currently located in VBMS. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his complex sleep apnea syndrome preexisted his service and was permanently aggravated by his service.  Specifically, he alleges that the constant stress of service and being "picked on" by his supervisors and others resulted in this permanent aggravation.  The Board notes that the Veteran's September 1986 service entrance examination found no relevant abnormalities and that he reported that he did not have frequent trouble sleeping in an accompanying Report of Medical History (RMH).  The Veteran did report trouble sleeping and requested sleeping pills in July 1990.  A September 1990 discharge examination also found no relevant abnormalities and the Veteran denied frequent trouble sleeping in an accompanying RMH.

There are two etiological opinions of record.  A March 2011 VA examiner opined that the Veteran's current sleep apnea condition was less likely than not due to or caused by his service, to include his complaints of not sleeping, sleeping through duty and/or request for sleeping pills during service.  The examiner reasoned that the Veteran's in-service trouble sleeping had been contemporaneously attributed to other causes, that the service examinations were negative for symptoms of sleep apnea and that there were no intercurrent records showing the treatment or symptoms of complex sleep apnea from service discharge until 2006.  However, the examiner did not address whether the Veteran's current sleep apnea condition preexisted service or whether it was aggravated by service. 

In addition, a June 2012 opinion from Dr. B. H., the Veteran's private physician, was submitted.  This physician opined that the stress of the Veteran's service likely led to an exacerbation of his sleep apnea symptoms, that his complex sleep apnea was completely untreated and unrecognized at the time of his service, and that such would have led to profound daytime sleepiness, poor concentration and memory, significant fatigue and an inability to perform his duties.  The physician further indicated that the degree of the Veteran's sleep apnea was so severe that it "most assuredly" had been going on as an adult and "likely" into adolescence.  However, while this physician seemed to suggest that the Veteran's complex sleep apnea syndrome was exacerbated by service and that it had existed during his adolescence-and hence preexisted his service-he did not indicate that such condition clearly and unmistakably preexisted the Veteran's service and was permanently aggravated by service.

In light of the deficiencies detailed above, the Board finds that an addendum opinion should be obtained to address whether the Veteran's current complex sleep apnea syndrome is related to his military service, to include on the basis of aggravation of a preexisting disorder.

The Board notes that, in April 2012, the Veteran reported that he was receiving Social Security Administration (SSA) benefits.  The decision granting the benefits has not been associated with the record.  The claims file contains SSA records dated through December 2011 and reflect April 2010 and October 2010 decisions denying such benefits for claimed severe central and obstructive sleep apnea.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.   

Furthermore, during his June 2012 hearing, the Veteran testified that he had received three Captain's Masts due to "not being able to function" during service as a result of his complex sleep apnea syndrome symptoms.  As the Veteran's service personnel records may document symptoms of his complex sleep apnea syndrome, such are relevant to the instant claim and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel, including any disciplinary records, from any appropriate source.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103(A)(b)(2) and 38 C.F.R. §3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's SSA complete records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  The Board notes that the Veteran reports being awarded benefits effective April 2012.  The decision awarding benefits and the associated records should be obtained and associated with the claims file.  The Board notes that the Veteran's SSA records as of December 2011 has been provided to VA.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by an appropriate examiner in order to determine the current nature and etiology of his current complex sleep apnea syndrome.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following: 

a) Does the evidence of record clearly and unmistakably show that the Veteran had complex sleep apnea syndrome that existed prior to his entry onto active duty in October 1986? 

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting complex sleep apnea syndrome was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current diagnosed complex sleep apnea syndrome is related to the Veteran's military service, to include the complaints of having problems sleeping in service and of being tired in service? 

The examiner's attention is directed to the September 1986 entrance examination showing no relevant abnormalities, a September 1986 Report of Medical History wherein the Veteran denied a history of frequent trouble sleeping, a September 1990 discharge examination showing no relevant abnormalities and a September 1990 Report of Medical History wherein the Veteran denied a history of frequent trouble sleeping as well as the June 2012 opinion from Dr. B. H. suggesting that the Veteran's current complex sleep apnea syndrome was present during his adolescence.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of sleep complaints in service.  The examiner should address the Veteran's assertions, to specifically include those found in the June 2012 Board hearing testimony.

A complete rationale should be provided for any opinion expressed. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



